                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


TERRANCE WHITE
#129406                                                                              PLAINTIFF

VS.                               5:19-CV-00157-BRW-JJV

SAMUEL BAKER, Lieutenant; and
SCOTT, Deputy, Brassell Adult Detention Center                                   DEFENDANTS


                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED this 14th day of August, 2019.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
